DETAILED ACTION
This is in response to the application filed on September 4, 2020 in which claims 1 – 17 are presented for examination.
Status of Claims
Claims 1 – 17 are pending, of which claims 1, 8, and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).  Claim 7 is directed to “A system comprising: a device according to claim 1.”  The examiner recommends re-writing claim 7 in independent form with all of the features of claim 1 explicitly cited, rather than referring to the device of claim 1.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘An Architectural Approach for Reconfigurable Industrial I/O Devices’ by Kirschberger et al (hereinafter referred to as Kirschberger).

	Referring to claim 8, Kirschberger discloses “A device comprising: a communication interface” (Fig. 2 Application-specific I/O device with Ethernet and internal buses); “and a Fountain code decoding unit configured to reconstruct a configuration data record from a plurality of data packets received via the communication interface” (Figs. 1 and 2 Reconfigurable Application-specific I/O device receives configuration data over Ethernet and sends signals to the In-System CPU and Runtime Environment.  Ethernet is known to include frames/packets.  It is understood that the Application Specific I/O device is not using Ethernet on its internal buses.  As such, there is inherently a 'decoding' of the Ethernet information.  Further, the term ‘Fountain code decoding unit' is not common in the art.  Applicant states at [0011] of PGPub 2021/0064562: “the Fountain code decoding unit can be understood in particular as an electronic circuit which is set up to receive data packets that have been generated on the basis of the configuration data record and to successively reconstruct the configuration data record from the data packets.”  As such, Kirschberger's method and system includes an equivalent structure); “wherein the device is set up to configure or reconfigure itself using the reconstructed configuration data record” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).

	As per claim 10, Kirschberger discloses “the configuration or the reconfiguration changes how received instructions are processed by the device and/or process images to be sent are generated by the device” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of McLaughlin et al., U.S. Patent Application 2015/0278144 (hereinafter referred to as McLaughlin), further in view of Choi, U.S. Patent Application 2009/0300598 (hereinafter referred to as Choi). 

Referring to claim 1, Kirschberger discloses “A device comprising: a bus interface” (Fig. 2 Application-specific I/O device with Ethernet and internal buses); and “a Fountain code decoding unit configured to reconstruct a configuration data record from a plurality of data packets received via the bus interface” (Figs. 1 and 2 receives configuration data over Ethernet and sends signals to the In-System CPU and Runtime Environment.  Ethernet is known to include frames/packets.  It is understood that the Application Specific I/O device is not using Ethernet on its internal buses.  As such, there is inherently a 'decoding' of the Ethernet information.  Further, the term ‘Fountain code decoding unit' is not common in the art.  Applicant states at [0011] of PGPub 2021/0064562: “the Fountain code decoding unit can be understood in particular as an electronic circuit which is set up to receive data packets that have been generated on the basis of the configuration data record and to successively reconstruct the configuration data record from the data packets.”  As such, Kirschberger's method and system includes an equivalent structure), “wherein the device is set up to configure or to reconfigure itself using the reconstructed configuration data record, wherein the configuration or the reconfiguration changes how received instructions are processed by the device and/or process images to be sent are generated by the device” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system), “wherein the device is designed as a modular fieldbus node and/or comprises an input/output module (I/O module)” (Introduction 4th paragraph - other systems provide a means for configuring devices without exchanging hardware by separating the device platform from its functionality.  The I/O modules may be equipped with an FPGA that hosts the extra functionality), “and wherein the bus interface is set up for connecting” “the modular fieldbus node to a higher-level control unit or for connecting the I/O module to a head station of a modular fieldbus node to which the I/O module is connected during operation” (Fig. 1 control system PLC and Introduction 4th paragraph - the I/O modules may be equipped with an FPGA that hosts the extra functionality).
	Kirschberger does not appear to explicitly disclose “wherein the device is set up to carry out the configuration or the reconfiguration at a specific point in time which is communicated to the device via the bus interface” and “wherein the bus interface is set up for connecting a head station of the modular fieldbus node to a higher-level control unit.”
	However, fieldbus nodes with head stations are known in the art.  For example, McLaughlin discloses “wherein the bus interface is set up for connecting a head station of the modular fieldbus node to a higher-level control unit” (Fig. 2 Remote Terminal Unit (RTU) includes controller module 202, I/O modules 204 and [0033] controller module 202 supports communications with external devices or systems).
Kirschberger and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfigurable industrial automation I/O modules.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger and McLaughlin before him or her, to modify the teachings of Kirschberger to include the teachings of McLaughlin so that a head station is connected to the I/O module.
The motivation for doing so would have been to provide a flexible, modular system where the control module removes some processing and communication from the I/O module while the I/O module removes input/output processing from the control module.  
Neither Kirschberger nor McLaughlin appear to explicitly disclose “wherein the device is set up to carry out the configuration or the reconfiguration at a specific point in time which is communicated to the device via the bus interface.”
However, Choi discloses “wherein the device is set up to carry out the configuration or the reconfiguration at a specific point in time which is communicated to the device via the bus interface” ([0060], [0062] download mode info with time point when download starts).
Kirschberger, McLaughlin, and Choi are analogous art because they are from the same field of endeavor, which is reconfigurable devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, 
The motivation for doing so would have been to prevent interruption of normal operations (as described by Choi at [0060], [0062]).
Therefore, it would have been obvious to combine Choi with Kirschberger and McLaughlin to obtain the invention as specified in the instant claim.

	As per claim 2, Kirschberger discloses “the input-output module comprises one or more inputs and / or outputs which are configured to connect field devices” (Introduction 2nd paragraph - field bus, sensors and actuators attached to I/O devices).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of McLaughlin, further in view of Choi, as applied to claims above, and further in view of Connor et al., U.S. Patent Application 2019/0103881 (hereinafter referred to as Connor) (from Applicant’s IDS). 

	As per claim 3, Kirschberger discloses “the I/O module is set up to cyclically receive messages” (section II. A. The I/O device is configured by
the control system via the same channel that is also used for the cyclic communication).
	As above, Kirschberger does not appear to explicitly disclose receiving messages “from the head station.”
Fig. 2 Remote Terminal Unit (RTU) includes controller module 202, I/O modules 204 and [0033] controller module 202 supports communications with external devices or systems).
Kirschberger and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfigurable industrial automation I/O modules.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger and McLaughlin before him or her, to modify the teachings of Kirschberger to include the teachings of McLaughlin so that a head station is connected to the I/O module.
The motivation for doing so would have been to provide a flexible, modular system where the control module removes some processing and communication from the I/O module while the I/O module removes input/output processing from the control module.  
	Neither Kirschberger nor McLaughlin nor Choi appears to explicitly disclose “wherein the messages contain payload portions, in each of which a sub-area of a constant size is reserved for the transmission of the data packets.”
	However, electrical communications normally follow rules in which data payloads “in each of which a sub-area of a constant size is reserved for the transmission of the data packets.”
	For example, Connor discloses “the messages contain payload portions, in each of which a sub-area of a constant size is reserved for the transmission of the data packets” (Figs. 6 and 7 data segments in packets).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, McLaughlin, Choi, and Connor before him or her, to modify the teachings of Kirschberger, McLaughlin, and Choi to include the teachings of Connor so that message payloads are held in a sub-area of a constant size in data packets.
The motivation for doing so would have been seen in Connor’s [0020], which states that many modern protocol stacks and network controllers support segmentation offload, a technique commonly used for increasing egress throughput.
Therefore, it would have been obvious to combine Connor with Kirschberger, McLaughlin, and Choi to obtain the invention as specified in the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of McLaughlin, further in view of Choi, as applied to claims above, and further in view of Moehler et al., U.S. Patent Application 2003/0060908 (hereinafter referred to as Moehler).

	As per claim 7, the rejection to claim 1 applies to claim 7 as well due to claim 7’s recitation of “a device according to claim 1.”
	Further, Kirschberger discloses “A system comprising” the device of claim 1 (Fig. 1).

	However, fieldbus nodes with head stations are known in the art.  For example, McLaughlin discloses receiving messages “from the head station” (Fig. 2 Remote Terminal Unit (RTU) includes controller module 202, I/O modules 204 and [0033] controller module 202 supports communications with external devices or systems).
Kirschberger and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfigurable industrial automation I/O modules.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger and McLaughlin before him or her, to modify the teachings of Kirschberger to include the teachings of McLaughlin so that a head station is connected to the I/O module.
The motivation for doing so would have been to provide a flexible, modular system where the control module removes some processing and communication from the I/O module while the I/O module removes input/output processing from the control module.
	Neither Kirschberger nor McLaughlin nor Choi appears to explicitly disclose “a computer, wherein the computer is set up to transmit the data packets derived from the configuration data record to the head station or the head station is set up to derive the data packets from the configuration data record.”
	However, Moehler discloses “a computer, wherein the computer is set up to transmit the data packets derived from the configuration data record to the head station or the head station is set up to derive the data packets from the configuration data Fig. 1 computer connected to programmable device V with processing unit X and connection modules 22,23.  [0027] The programmable device V has terminal connections 610 and 620 for electrically connecting the technical equipment B1 . . . Bm. In addition, the programmable device V has process signal channels for the electrical control signals. These process signal channels can be programmed depending on the application desired).
Kirschberger, McLaughlin, Choi, and Moehler are analogous art because they are from the same field of endeavor, which is reconfigurable devices and communication to and from the devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, McLaughlin, Choi, and Moehler before him or her, to modify the teachings of Kirschberger, McLaughlin, and Choi to include the teachings of Moehler so that a connected computer transmits configuration data packets to the reconfigurable I/O module.
The motivation for doing so would have been to provide a means for a user to graphically associate the programmable process signal channels with the terminal connections in order to establish a control link depending on the particular application of the device (as stated by Moehler in [0020]).
Therefore, it would have been obvious to combine Moehler with Kirschberger, McLaughlin, and Choi to obtain the invention as specified in the instant claim.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of Choi.

	As per claim 9, Kirschberger does not appear to explicitly disclose “the device is set up to perform the configuration or the reconfiguration at a specific point in time, which is communicated to the device via the communication interface.”
However, Choi discloses “the device is set up to perform the configuration or the reconfiguration at a specific point in time, which is communicated to the device via the communication interface” ([0060], [0062] download mode info with time point when download starts).
Kirschberger and Choi are analogous art because they are from the same field of endeavor, which is reconfigurable devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger and Choi before him or her, to modify the teachings of Kirschberger to include the teachings of Choi so that a specific point in time that a configuration or reconfiguration is to be carried out is communicated to the device.
The motivation for doing so would have been to prevent interruption of normal operations (as described by Choi at [0060], [0062]).
Therefore, it would have been obvious to combine Choi with Kirschberger to obtain the invention as specified in the instant claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of Su et al., U.S. Patent Application 2016/0306623 (hereinafter referred to as Su).

	Referring to claim 11, Kirschberger discloses “A method of configuring a device, the method comprising: receiving data packets by the device” (Figs. 1 and 2 Reconfigurable Application-specific I/O device receives configuration data over Ethernet and sends signals to the In-System CPU and Runtime Environment.  Ethernet is known to include frames/packets); “reconstructing a configuration data record on the basis of the data packets using a Fountain code decoding unit” (Figs. 1 and 2 Reconfigurable Application-specific I/O device receives configuration data over Ethernet and sends signals to the In-System CPU and Runtime Environment.  Ethernet is known to include frames/packets.  It is understood that the Application Specific I/O device is not using Ethernet on its internal buses.  As such, there is inherently a 'decoding' of the Ethernet information.  Further, the term ‘Fountain code decoding unit' is not common in the art.  Applicant states at [0011] of PGPub 2021/0064562: “the Fountain code decoding unit can be understood in particular as an electronic circuit which is set up to receive data packets that have been generated on the basis of the configuration data record and to successively reconstruct the configuration data record from the data packets.”  As such, Kirschberger's method and system includes an equivalent structure); “and configuring or reconfiguring the device on the basis of the configuration data record” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).
	Kirschberger does not appear to explicitly disclose “configuring or reconfiguring the device on the basis of the configuration data record if the configuration data record has been successfully reconstructed.”
	However, Su discloses utilizing updated programs if they are updated successfully (Fig. 5 s20 firmware update, s24 if updated firmware works use it at s26).
	It would have been obvious to combine the teachings of Su with the system of Kirschberger so that the reconfiguration data is used to reconfigure the device “if the configuration data record has been successfully reconstructed.”
Kirschberger and Su are analogous art because they are from the same field of endeavor, which is reconfiguring/updating devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger and Su before him or her, to modify the teachings of Kirschberger to include the teachings of Su so that a configuration or reconfiguration is used if the configuration data record has been successfully reconstructed.
 prevent a situation where no usable configuration data record is available due to a failure during the reception of new configuration data (as described by Su at [0006] – [0008]).
Therefore, it would have been obvious to combine Su with Kirschberger to obtain the invention as specified in the instant claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of Su, further in view of Choi.

As per claim 12, Kirschberger discloses “the configuration or the reconfiguration changes how instructions received by the device are processed by the device and/or process images provided by the device are generated by the device” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).
Neither Kirschberger nor Su appears to explicitly disclose “the configuration or the reconfiguration is carried out at a specific point in time, which is communicated to the device via the communication interface.”
[0060], [0062] download mode info with time point when download starts).
Kirschberger, Su, and Choi are analogous art because they are from the same field of endeavor, which is reconfiguring/updating devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, Su, and Choi before him or her, to modify the teachings of Kirschberger and Su to include the teachings of Choi so that a specific point in time that a configuration or reconfiguration is to be carried out is communicated to the device.
The motivation for doing so would have been to prevent interruption of normal operations (as described by Choi at [0060], [0062]).
Therefore, it would have been obvious to combine Choi with Kirschberger and Su to obtain the invention as specified in the instant claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of Su, further in view of McLaughlin.

As per claim 13, Kirschberger discloses “wherein the method further comprises” “identifying the configuration data record for the configuration of one or more inputs and/or outputs of the I/O module; deriving data packets from the configuration data record; and transmitting the data packets to the I/O module” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).
	Neither Kirschberger nor Su appears to explicitly disclose “the device is designed as a modular fieldbus node, and wherein the method further comprises: connecting an I/O module to a head station of the modular fieldbus node” and “transmitting the data packets to the I/O module via a bus which connects the head station with the I/O module.”
	However, McLaughlin discloses “the device is designed as a modular fieldbus node, and wherein the method further comprises: connecting an I/O module to a head station of the modular fieldbus node” (Fig. 2 Remote Terminal Unit (RTU) includes controller module 202 and I/O modules 204).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine McLaughlin with Kirschberger/Su so that the method includes “transmitting the data packets to the I/O module via a bus which connects the head station with the I/O module.”
Kirschberger, Su, and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfiguring/updating devices.

The motivation for doing so would have been to provide a flexible, modular system where the control module removes some processing and communication from the I/O module while the I/O module removes input/output processing from the control module.  
Therefore, it would have been obvious to combine McLaughlin with Kirschberger and Su to obtain the invention as specified in the instant claim.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschberger in view of Su, further in view of McLaughlin, and further in view of Connor.

	As per claim 14, neither Kirschberger nor Su nor McLaughlin appears to explicitly disclose “writing the data packets to payload portions of messages which, in addition to a data packet, also include an area reserved for a control data record, wherein the control data record is provided to control field devices that are connected to the I/O module.”
However, Connor discloses “writing the data packets to payload portions of messages which, in addition to a data packet, also include an area reserved for a Figs. 6 and 7 data segments in packets).
Kirschberger, Su, and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfiguring/updating devices and communication to and from the devices.  Connor then details communication packet structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, Su, McLaughlin, and Connor before him or her, to modify the teachings of Kirschberger, Su, and McLaughlin to include the teachings of Connor so that message payloads are divided among multiple data packets.
The motivation for doing so would have been seen in Connor’s [0020], which states that many modern protocol stacks and network controllers support segmentation offload, a technique commonly used for increasing egress throughput.
Therefore, it would have been obvious to combine Connor with Kirschberger, Su, and McLaughlin to obtain the invention as specified in the instant claim.

As per claim 17, Kirschberger discloses “deriving the data packets from the configuration data record comprises” (Fig. 2 1) communication system is used to perform a cyclic transfer of data generated by the I/O device to the overlaying PLC and provides a configuration channel. Fig. 2 2) In-System CPU functions include protocol processing, the CPU manages the partial reconfiguration. Fig. 2 4) Runtime Environment comprises several partial reconfiguration (PR) slots. Each PR slot is able to execute one arbitrary application-specific function. The functions inside the slots can be exchanged independently from each other and from the static parts of the FPGA architecture, such as the in-system CPU or the communication system).
Neither Kirschberger nor Su nor McLaughlin appears to explicitly disclose “dividing the configuration data record into parts of equal length and deriving data packets from one or more of the parts.”
However, Connor discloses “dividing the configuration data record into parts of equal length and deriving data packets from one or more of the parts” (Figs. 6 and 7 data segments in packets).
Kirschberger, Su, and McLaughlin are analogous art because they are from the same field of endeavor, which is reconfiguring/updating devices and communication to and from the devices.  Connor then details communication packet structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kirschberger, Su, McLaughlin, and Connor before him or her, to modify the teachings of Kirschberger, Su, and McLaughlin to include the teachings of Connor so that message payloads are divided among multiple data packets.
The motivation for doing so would have been seen in Connor’s [0020], which states that many modern protocol stacks and network controllers support segmentation offload, a technique commonly used for increasing egress throughput.
Therefore, it would have been obvious to combine Connor with Kirschberger, Su, and McLaughlin to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 4 – 6 and 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘AD74413R - Quad-Channel, Software Configurable Input and Output’ Data Sheet by Analog Devices, copyright 2019 describes a quad-channel software configurable input/output solution for building and process control applications.
‘FCE (PMD) Controller – Product Information Note’ by Honeywell, April, 2011 describes configuring this FCE controller (defining fieldbus addresses and the transferrable data), all the fieldbus interfaces can be configured.  
‘APPLICATION NOTE 7133 - CONFIGURABLE INPUT/OUTPUT MODES FOR PLC SYSTEMS USING THE MAX22000 AND MAX14914A’ by Maxim/Analog, October 19, 2020 describes configurable I/O for automation systems.
‘Modular I/O-System Fieldbus Coupler PROFINET IO 750-370 – Manual’ copyright 2011 by Wago describes a modular field bus node with IO device configuration.
WIPO WO 2018/026505 A1 discloses I/O modules of automation systems with reconfigurable inputs or outputs.
channel(s) of the interface circuit or industrial systems can be programmed.
U.S. Patent 8392626 discloses programming to select a communication mode.
U.S. Patent 8072098 discloses a remotely configurable input circuit in industrial facility.
U.S. Patent Application 2021/0103546 discloses a configurable I/O module.
U.S. Patent Application 2018/0032468 discloses an I/O module with reconfigurable inputs or outputs.
U.S. Patent 10248601 is the granted patent to the above-cited McLaughlin application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184